                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

NORTH AMERICAN COMPANY FOR LIFE and )
HEALTH INSURANCE                    )
                   Plaintiff,       )
                                    )                       DEFAULT JUDGMENT
v.                                  )
                                    )                       No. 4:20-CV-195-FL
DEBORAH HINES                       )
                   Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 6, 2021, for the reasons set forth more specifically therein, plaintiff’s motion for default
judgment is granted. Policy No. XXXXXX2341 is rescinded. Defendant shall deliver and surrender
Policy No. XXXXXX2341 to plaintiff for cancellation. Policy No. XXXXXX2341 is null and void
and of no effect, and plaintiff has no obligation or liability thereunder other than to refund the
premium paid by Kevin Hines for the Policy.

This Judgment Filed and Entered on May 6, 2021, and Copies To:
Ashley Honeycutt Terrazas / Craig M. Bargher / Kip Nelson (via CM/ECF Notice of Electronic
Filing)

May 6, 2021                          PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
